Citation Nr: 0918657	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to the service connected 
right femur and lower spine disabilities.

3.  Entitlement to service connection for a right hip 
disability, including as secondary to the service-connected 
right femur and lower spine disabilities.

4.  Entitlement to service connection for a left knee 
disability, including as secondary to the service-connected 
right femur and lower spine disabilities.

5.  Entitlement to service connection for a right knee 
disability, including as secondary to the service-connected 
right femur and lower spine disabilities.

6.  Entitlement to an increased evaluation for post operative 
residuals of right femur fracture with right lower extremity 
shortening, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased evaluation for low back 
strain with degenerative changes, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 2005 and 
May 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In September 2005, the RO denied 
service connection for a bilateral knee condition, and denied 
increased evaluations for post operative residuals of right 
femur fracture with right lower extremity shortening (now 
claimed as a right hip condition) and low back strain with 
degenerative changes.  In May 2006, the RO declined to reopen 
the previously denied claim for service connection for 
degenerative disc disease of the cervical spine.

Before considering a claim that has previously been 
adjudicated, the Board must determine that new and material 
evidence was presented or secured for the claim, as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  

The Board has recharacterized the issues to comport with the 
medical evidence in this case, as well as to more accurately 
reflect the Veteran's claims.

In an April 2002 decision, the Board referred out an inferred 
claim for entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability (TDIU).  This claim has not 
been adjudicated.  The Veteran has again submitted evidence 
of an inability to remain gainfully employed.  This claim is 
again referred to the RO for adjudication.

The Veteran requested a hearing before a member of the Board.  
In February 2009, he was scheduled for a hearing before a 
Veterans' Law Judge appearing in Waco, Texas.  He failed to 
report.  

The issues of service connection for a cervical spine and 
right knee disabilities, to include as secondary to the 
service connected right femur and lower spine disabilities, 
and for increased evaluations for post operative residuals of 
right femur fracture with right lower extremity shortening 
and low back strain with degenerative changes addressed in 
the REMAND portion of the decision below are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. In a May 1998 rating decision, the RO denied service 
connection for degenerative disc disease of the cervical 
spine.  The Veteran did not appeal this decision and it 
became final.

2.  Evidence received since the May 1998 determination 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a cervical spine 
disability i.e., evidence of a continuing cervical spine 
disability with limitation of shoulder twisting motion and 
difficulty lifting since his discharge from service-thus 
creating continuity of symptomatology from service to the 
present.  It therefore raises a reasonable possibility of 
substantiating this claim.

3.  The medical evidence demonstrates that the Veteran 
exhibits a right hip disability that is manifested by 
limitation of motion, weakness and spasm in the right hip 
flexors, hamstrings and right quadriceps with clonus that is 
the result of his service-connected post operative residuals 
of right femur fracture with right lower extremity 
shortening.

4.  The medical evidence demonstrates that the Veteran 
exhibits a left knee disability that is manifested by 
limitation of motion and sprain that is the result of his 
service-connected post operative residuals of right femur 
fracture with right lower extremity shortening.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1998 determination is new 
and material and the criteria to reopen the previously denied 
claim for entitlement to service connection for degenerative 
disc disease of the cervical spine are met. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

2.  The criteria for service connection for a right hip 
disability manifested by limitation of motion, weakness and 
spasm in the right hip flexors, hamstrings and right 
quadriceps with clonus have been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2008).

3.  The criteria for service connection for a left knee 
disability manifested by limitation of motion and sprain have 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I. New and Material

In a May 1998 rating decision, the RO denied service 
connection for degenerative disc diseases of the cervical 
spine.  The RO found that while clinical findings evidenced 
disc disease at C6-C7 which the radiologist opined could be 
related to previous trauma, service treatment records showed 
no complaints of or treatment for a neck condition.  As there 
was no medical evidence tending to establish an etiological 
link between the diagnosed cervical spine disability and 
active service, service connection could not be granted.  

Notice of this decision was given by a letter dated in the 
same month.  The Veteran did not appeal the May 1998 rating 
decision, and the decision became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the May 1998 rating decision 
includes a June 1999 VA examination report; and lay 
statements proffered by the Veteran's co-worker and received 
in October 2008, and by his sibling dated in May 2008.

The VA examination reflects complaints of neck pain and 
observations of limitation in shoulder twisting motion.  
Statements by the Veteran's witnesses attest to their 
observations that the Veteran has had difficulty lifting, and 
that this difficulty has been present since his discharge 
from active service to the present.  

It is noted that the neither of the Veteran's witness 
differentiate between problems lifting that could be 
attributed to the lower back as opposed to the neck.  
However, as lay witnesses and not medical professionals, they 
could not be expected to do so.  In addition, it is observed 
that the Veteran's sibling stated that he or she had noticed 
the Veteran's problems to be present since the Veteran's 
release from the Army in 1994.  However, the record shows the 
Veteran was discharged in 1985.  

Construing the evidence in the light most favorable to the 
Veteran in both instances, and taking into account the June 
1999 VA examination findings which did reflect complaints of 
neck pain with limitation of motion in the shoulders, the 
Board will accept that the lifting problems observed involved 
the Veteran's upper back and neck as well as his lower spine.  
The Board will also assume that the notation of the year in 
the sibling's statement was erroneous and that the witness' 
use of the phrase "since release from the Army" governs the 
meaning of the statement.

This evidence thus establishes continuing complaints and 
findings of cervical spine disability with limitation of 
shoulder motion with continuity of symptomatology from 
discharge to present.

This evidence is new in that it was not previously for 
record.  It is also material in that it posits that the 
Veteran's neck disability had its onset during active service 
or within the year following, or is otherwise causally 
related to active service.  Hence, it raises a reasonable 
possibility of substantiating the claim.

Accordingly, reopening the claim for service connection for 
degenerative disc disease of the cervical spine is warranted.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

The Veteran clams service connection for a right hip 
disability and a left knee disability, including as secondary 
to his service connected right leg and lower back 
disabilities.  

The Veteran is service connected for postoperative residuals 
of right femur fracture with right lower extremity 
shortening, and for low back strain with degenerative 
changes.

VA examination conducted in June 1999 shows findings of 
limited range of motion in the right hip, gluteal and hip 
flexors spasm with attempts to flex the right hip, and disuse 
of the right hip muscles and right thigh muscles with clonus.  
The examiner opined that the Veteran's right femoral fracture 
resulted in some disuse in the right hip flexors, right 
hamstrings, and right quadriceps with resulting clonus and 
muscle spasm in the flexors of the right hip.  The examiner 
further noted that the Veteran exhibited stress on the left 
knee which was the result of favoring the right leg over a 
period of time.  The June 1999 examination report shows 
additional diagnoses of degenerative disk disease and 
degenerative joint disease of the lumbosacral spine with 
secondary sciatica bilaterally, more prominent on the right.

The examiner in June 1999 demonstrated a thorough review of 
the claims file, describing the Veteran's inservice right 
femur injury and treatment, including 28 days' 
hospitalization, open reduction, and internal fixation with 
intramedullary rod.  The examiner discussed post-service 
treatment including surgery to remove the intramedullary rod 
and the unusually long and painful recovery the Veteran made 
following it.  The examiner conducted a thorough review and 
examination of the Veteran, including joints, bones and 
muscle examinations. 

The Veteran underwent VA examination in August 2005.  The 
examiner observed the Veteran to exhibit range of left knee 
motion from zero to 90 degrees, with pain.  X-rays reveal 
small quadriceps tendon insertion calcifications without 
other abnormality.  The examiner diagnosed left knee sprain.  
Range of motion of the right hip was 45 degrees flexion, 30 
degrees abduction, 20 degrees adduction, and 20 degrees 
extension with pain.  Results of X-rays reveal a well-
corticated triangular small bony fragment lateral to the 
acetabular roof, which the radiologist opined was possibly 
related to prior trauma.  An old healed fracture of the 
proximal femur was noted with an intramedullary rod track.  
No other significant bone or joint abnormality was observed.  

The examiner in August 2005 opined that the right hip and 
left knee conditions were not etiologically related to the 
service-connected low back and right leg disabilities.  
Rather, the examiner opined, the right hip and left knee 
disabilities were the result of the aging process.  As 
rationale, the examiner noted that the Veteran's low back 
pain represented a soft tissue injury, and that the right 
thigh injury had healed well.  The examiner stated he had 
reviewed the claims file; however, he did not discuss the 
previous June 1999 findings, nor did his examination include 
an examination of the muscles.  Importantly, in the 
examiner's assessment of the lower back as only a soft tissue 
injury, he did not take into account the June 1999 diagnosis 
of degenerative joint disease.  Hence, while the examiner did 
demonstrate an awareness of the inservice right femur injury, 
it is not at all clear that he had a good understanding of 
the post-service progression of the right femur fracture 
residuals or of the lower back disability.

The Board finds that the August 2005 examination report is 
probative in its observations and diagnoses of current right 
hip and left knee disabilities.  But the examiner's opinions 
as to the etiology of these conditions cannot be probative, 
as they are not based on a complete understanding of the 
record or a complete examination of the Veteran.  See  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

The medical evidence is, at worst, in equipoise.  It 
demonstrates that the Veteran manifests a right hip 
disability manifested by limitation of motion, weakness and 
spasm in the right hip flexors, hamstrings and right 
quadriceps with clonus, and a left knee disability manifested 
by limitation of motion and sprain.  Giving the Veteran the 
benefit of the doubt, both disabilities are the result of the 
service connected post operative residuals of right femur 
fracture with right lower extremity shortening.  Accordingly, 
service connection is warranted. 


ORDER

The previously denied claim for service connection for 
degenerative disc disease of the cervical spine is reopened.

Service connection for a right hip disability manifested by 
limitation of motion, weakness and spasm in the right hip 
flexors, hamstrings and right quadriceps with clonus is 
granted.

Service connection for a left knee disability manifested by 
limitation of motion and sprain is granted.


REMAND

The Veteran seeks entitlement to service connection for a 
cervical spine and right knee disabilities, including as 
secondary to the service-connected right femur and lower back 
disabilities, and to increased evaluations for his right 
femur and lower back disabilities.

The most recent VA examination of record is dated in July 
2005, and the most recent VA treatment records are dated in 
2006.  In contrast, private medical evidence dated in May 
2008 shows that the Veteran was prescribed no activity for at 
least two weeks due to his lower back disability, and has 
been scheduled for physical therapy.

VA examination to determine the nature and extent of his 
service connected right femur and lower back disabilities, 
and to determine the nature, extent, and etiology of his 
manifested cervical spine disability is necessary.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the RO has not adjudicated the claim for service 
connection for a cervical spine as a secondary claim.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and 
non-VA health care providers who have 
treated him for his cervical spine from 
his discharge from active service to the 
present, and for his right knee, right 
femur and lumbosacral spine disabilities.  
In particular, ask him to identify the 
physician that he stated in September 
2005 told him his cervical spine 
disability was the result of his 
inservice injury or part of the residuals 
of the right femur fracture and lower 
back disability.  Ensure that all 
identified VA and non-VA post-service 
treatment records are obtained.

2.  Schedule the Veteran for examination 
by the appropriate medical 
professional(s) to determine the nature, 
extent, and etiology of any and all 
cervical spine and right knee pathology, 
and the nature and extent of the service-
connected postoperative right femur 
fracture residuals with shortening of the 
right lower extremity and low back strain 
with degenerative changes.  All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence and a copy of this 
remand must be sent to the examiner(s) 
for review.

Concerning the claims for service 
connection, the examiner(s) are asked to 
provide the following opinions:

a)	is it at least as likely as not that 
any diagnosed cervical spine 
pathology had its onset during 
active service or is in any way the 
result of the Veteran's active 
service or any incident therein or,

in the alternative is it at least as 
likely as not that any diagnosed 
cervical spine pathology is causally 
related to the service-connected 
postoperative right femur fracture 
residuals with shortening of right 
lower extremity or low back strain 
with degenerative changes.

b)	is it at least as likely as not that 
any right knee pathology is part and 
parcel of, or otherwise causally 
related to, the service-connected 
postoperative right femur fracture 
residuals with shortening of right 
lower extremity or low back strain 
with degenerative changes, or

in the alternative, is it at least 
as likely as not that any right knee 
pathology had its onset during 
active service or is in any way the 
result of the Veteran's active 
service or any incident therein?

The examiners must provide a complete 
rationale for all opinions expressed.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for a cervical spine disability and a 
right knee disability, including as 
secondary to the service connected right 
femur and lower back disabilities, and 
for increased evaluations for post 
operative residuals of right femur 
fracture with right lower extremity 
shortening and low back strain with 
degenerative changes, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, furnish him with a 
supplemental statement of the case  and 
afford a reasonable period of time within 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


